     Case 2:20-cv-11219-GW-AFM Document 18 Filed 02/08/21 Page 1 of 4 Page ID #:227




 1     POMERANTZ LLP
       Jennifer Pafiti (SBN 282790)
 2
       1100 Glendon Avenue, 15th Floor
 3     Los Angeles, California 90024
 4     Telephone: (310) 405-7190
       jpafiti@pomlaw.com
 5
 6     Attorney for Movant James Bradbury

 7     [Additional counsel on signature page]
 8
                             UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      LEE WENZEL, Individually and on behalf       Case No. 2:20-cv-11219-GW-AFM
11
      of all others similarly situated,
12                                                 NOTICE OF MOTION OF JAMES
            Plaintiff,                             BRADBURY FOR CONSOLIDATION,
13
                                                   APPOINTMENT AS LEAD PLAINTIFF,
14    v.                                           AND APPROVAL OF COUNSEL
15    SEMICONDUCTOR MANUFACTURING                  DATE: March 8, 2021
16    INTERNATIONAL CORPORATION,                   TIME: 8:30 a.m.
      ZIXUE ZHOU, HAIJUN ZHAO, and                 JUDGE: George H. Wu
17
      MONG SONG LIANG,                             CTRM: 9D, 9th Floor
18
            Defendants.
19
20    BIN LI, Individually and on behalf of all    Case No. 2:21-cv-00067-GW-AFM
      others similarly situated,
21
22          Plaintiff,

23    v.
24
      SEMICONDUCTOR MANUFACTURING
25    INTERNATIONAL CORPORATION,
26    ZIXUE ZHOU, HAIJUN ZHAO, and
      MONG SONG LIANG,
27
28          Defendants.

29
                                          NOTICE OF MOTION
30
31
     Case 2:20-cv-11219-GW-AFM Document 18 Filed 02/08/21 Page 2 of 4 Page ID #:228




 1    TO: ALL PARTIES AND THEIR COUNSEL OF RECORD
 2
            PLEASE TAKE NOTICE that James Bradbury (“Bradbury”), by and through his
 3
 4    counsel, will and does hereby move this Court, pursuant to Section 21D(a)(3) of the

 5    Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3), as amended by the Private
 6
      Securities Litigation Reform Act of 1995 (the “PSLRA”), and Federal Rule of Civil
 7
 8    Procedure 42, for the entry of an Order: (1) consolidating the above-captioned related
 9
      actions (the “Related Actions”); (2) appointing Bradbury as Lead Plaintiff on behalf of
10
11
      persons or entities who purchased or otherwise acquired Semiconductor Manufacturing

12    International Corporation securities between April 23, 2020 and September 26, 2020,
13
      inclusive (the “Class”); and (3) approving Lead Plaintiff’s selection of Pomerantz LLP as
14
15    Lead Counsel for the Class.
16
            In support of this motion, Bradbury submits a Memorandum of Points and
17
      Authorities, the Declaration of Jennifer Pafiti submitted herewith, the pleadings and other
18
19    filings herein, and such other written and oral arguments as may be presented to the Court.
20
            Bradbury is aware of Local Civil Rule 7-3, which provides, in relevant part:
21
22    “[C]ounsel contemplating the filing of any motion shall first contact opposing counsel to
23    discuss thoroughly . . . the substance of the contemplated motion and any potential
24
      resolution.” Here, pursuant to the PSLRA, the deadline to file a motion for appointment
25
26    as Lead Plaintiff in the Related Actions is February 8, 2021, on which date any member
27
      of the putative class may so move. See 15 U.S.C. § 78u-4(a)(3)(A)(i)(II) & (a)(3)(B)(i).
28
29                                         NOTICE OF MOTION
30                                                1
31
     Case 2:20-cv-11219-GW-AFM Document 18 Filed 02/08/21 Page 3 of 4 Page ID #:229




 1
      Bradbury will thus not know the identities of the other putative class members, if any, who

 2    intend to file competing Lead Plaintiff motions until February 9, 2021—the day after the
 3
      statutory deadline—making conferral with opposing counsel prior to the filing of
 4
 5    Bradbury’s motion papers impracticable.          Under these circumstances, Bradbury
 6
      respectfully requests that compliance with Local Civil Rule 7-3 be waived in this instance.
 7
 8
      Dated: February 8, 2021                      POMERANTZ LLP
 9
10                                                 /s/ Jennifer Pafiti
                                                   Jennifer Pafiti (SBN 282790)
11                                                 1100 Glendon Avenue, 15th Floor
12                                                 Los Angeles, California 90024
                                                   Telephone: (310) 405-7190
13                                                 jpafiti@pomlaw.com
14
                                                   Counsel for Movant James Bradbury and
15                                                 Proposed Lead Counsel for the Class
16
                                                   PORTNOY LAW FIRM
17
                                                   Lesley F. Portnoy, Esq.
18                                                 1800 Century Park East, Suite 600
19
                                                   Los Angeles, California 90067
                                                   Telephone: (310) 692-8883
20                                                 lesley@portnoylaw.com
21
                                                   Additional Counsel for Movant James
22                                                 Bradbury
23
24
25
26
27
28
29                                         NOTICE OF MOTION
30                                                2
31
     Case 2:20-cv-11219-GW-AFM Document 18 Filed 02/08/21 Page 4 of 4 Page ID #:230




 1
                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on February 8, 2021, a copy of the foregoing was filed
 3
      electronically and served by mail on anyone unable to accept electronic filing. Notice of
 4
 5    this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
 6
      system or by mail to anyone unable to accept electronic filing as indicated on the Notice
 7
      of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.
 8
 9
10
                                                     /s/ Jennifer Pafiti
11                                                   Jennifer Pafiti
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                          NOTICE OF MOTION
30                                                  3
31
